Citation Nr: 1544073	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for status post Nissen fundoplication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was subsequently transferred to the RO in Boise, Idaho.

The Veteran originally requested a videoconference hearing in his September 2013 substantive appeal; however, he subsequently his request for a Board hearing.  The hearing request is therefore deemed withdrawn.


FINDING OF FACT

The Veteran's status post Nissen fundoplication is characterized by pyrosis (heartburn), regurgitation, chronic epigastric distress, pain, hiccups, and dysphagia.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, and no higher, for status post Nissen fundoplication have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.114 Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters dated May 2011 and October 2012 that informed the Veteran of his duty and the VA's duty for obtaining evidence.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The letters also notified him that the evidence must show that his service-connected disability had gotten worse.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, post-service treatment records, and lay statements have been obtained.

The medical examination of record is adequate.  In October 2014, the VA examiner used his expertise to draw conclusions from the totality of the evidence.  The report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran, through his representative, contends in an October 2014 statement that a VA clinician prescribed him omeprazole for his pyrosis, regurgitation, and chronic epigastric distress.  The representative further asserted that the Veteran experiences regurgitation and pain.

The Veteran's VA treatment records are consistent with his contentions.  Specifically, in July 2014 a VA clinician found that the Veteran was "experiencing increased abdominal pains, at times will swallow foods/fluids and feel like a bubble gets caught half way down then will eventually ease up and allow passage, recurrent hiccups and pain."  The clinician prescribed omeprazole.  Similarly, at the Veteran's October 2014 VA examination, the examiner recorded that the Veteran reports having persistently recurrent epigastric distress, pyrosis, reflux, and regurgitation.  The Veteran is competent to report that he experiences these symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Further, because the Veteran's statements to VA for the purpose of benefits are consistent with his statements to clinicians for the purpose of treatment, the Board finds that his report of his symptoms is credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 60 percent rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation, of less severity.

Here, the Veteran's symptoms are consistent with a 30 percent rating because he experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by pain, productive of considerable impairment of health.  The Board finds that a 60 percent rating is not for application because the Veteran does not have material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Therefore, after reviewing all of the clinical evidence and subjective complaints, the Board finds that a 30 percent rating for status post Nissen fundoplication is warranted.  38 C.F.R. § 4.114, DC 7346.  The Board further finds that this rating is warranted throughout the pendency of this appeal.  See Swain v. McDonald, 27 Vet. App. 219, 224 (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status post Nissen fundoplication with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by pain, productive of considerable impairment of health.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and the symptomatology of his service-connected status post Nissen fundoplication.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not asserted that he is unemployable due to his status post Nissen fundoplication, and the October 2014 VA examiner found that the Veteran's esophageal conditions do not impact his ability to work.  Thus, TDIU is not raised by the record.


ORDER

A rating of 30 percent, but no higher, for status post Nissen fundoplication is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


